Title: From John Adams to Timothy Pickering, 6 August 1822
From: Adams, John
To: Pickering, Timothy



Sir
Montezillo August 6th: 1822.

Your favour of the 2d instant has prescribed a dismal plan, which I was never very well calculated to execute, but am now wholly incapable. I can write nothing which will not be suspected of personal vanity, local prejudice or Provincial & State partiality. However, as I hold myself responsible, at this age, to one only tribunal in the Universe, I will give you a few hints at all hazards.
As Mr: Hancock was sick and confined Mr Bowdoin was chosen at the head of the Massachusetts delegation to Congress. His relations thought his great fortune ought not to be hazarded. Cushing, too Adams’s and Paine, all destitute of fortune; four poor Pilgrims, proceeded in one Coach; were escorted through Massachusetts, Connecticut, New York and New Jersey into Pennsylvania. We were met at Frankfort by Dr Rush, Mr Mifflin, Mr Bayard and several others of the most active Sons of Liberty, in Philadelphia, who desired a conference with us. We invited them to take Tea with us in a private apartment. They asked leave to give us some information and advice, which we thankfully granted. They represented to us that the friends of Government in Boston and in the Eastern States, in their correspondence with their friends in Pennsylvania and all the Southern States, had represented us as four desperate adventurers. Mr Cushing was a harmless kind of man, but poor and wholly dependent upon his popularity for his subsistence. Mr Samuel Adams was a very artful designing man, but desperately poor and wholly dependent on his popularity with the lowest vulgar for his living. John Adams and Mr Paine were two young Lawyers of no great talents reputation or weight, who had no other means of raising themselves into consequence but by courting popularity. We were all suspected of having Independence in view. Now, said they, you must not utter the word Independence, nor give the least hint or insinuation of the idea, neither in Congress or any private conversation; if you do you are undone; for the idea of Independence is as unpopular in Pennsylvania and in all the middle and Southern States as the Stamp Act itself. No Man dares to speak of it. Moreover, you are the Representatives of the suffering State. Boston and Massachusetts are under a rod of Iron. British fleets and Armies are tyranizing over you; you yourselves are personally obnoxious to them and all the friends of government.
You have been long persecuted by them all:—Your feelings have been hurt; your passions excited; you are thought to be too warm, too zealous, too sanguine, you must be therefore very cautious. You must not come forward with any bold measures; you must not pretend to take the lead. You know Virginia is the most populous State in the Union. They are very proud of their antient Dominion, as they call it; they think they have a right to take the lead, and the Southern States and middle States too, are too much disposed to yield it to them. This was plain dealing, Mr Pickering, and I must confess, that there appeared so much wisdom and good sense in it, that it made a deep impression on my mind, and it had an equal effect on all my Colleagues. This conversation and the principles facts and motives suggested in it, have given a colour complection and character to the whole policy of the United States, from that day to this. Without it, Mr: Washington would never have commanded our armies, nor Mr: Jefferson have been the Author of the declaration of Independence, nor Mr: Richard Henry Lee  the mover of it; nor Mr: Chase the mover of foreign connections.
If I have ever had cause to repent of any part of this policy, that repentance ever has been and ever will be unavailing. I had forgot to say; nor had Mr: Johnston ever have been the nominator of Washington for General.
Although this advice dwelt deeply on my mind, I had not in my nature prudence & caution enough always to observe it. When I found the members of Congress, Virginians & all, so perfectly convinced that they should be able to perswade or terrify Great Britain into a relinquishment of her policy, and a restoration of us to the State of 1763, I was astonished, and could not help muttering in Congress and sometimes out of doors, that they would find, that the proud domineering spirit of Great Britain; their vain conceit of their own Omnipotence; their total contempt of us, and the incessant representations  of their friends and instruments in America, would drive us to extremities and finally conquer us; transport us to England for trial, there to be hanged, drawn and quartered for Treason, or to the necessity of declaring Independence, however hazardous and uncertain such a desperate measure might be.
It soon became rumoured about the City that John Adams was for Independence; the Quakers & Proprietary Gentlemen, took the alarm; represented me as the worst of men, the true-blue Sons of Liberty pitied me; all put me under a kind of Coventry. I was avoided like a man infected with the Leprosy. I walked the streets of Philadelphia in solitude, born down by the weight of care and unpopularity. But every ship for the ensuing year, brought us fresh proof of the truth of my prophesies and one after another became convinced of the necessity of Independence. I did not sink under my discouragements; I had before experienced enough of the Wantonness of popularity in the trial of Preston and the Soldiers, in Boston.
You enquire why so young a man as Jefferson was placed at the head of the Committee for preparing a declaration of Independence? I answer, it was the Frankfort advice, to place Virginia at the head of everything. Mr: Richard Henry Lee, might be gone to Virginia, to his sick family, for aught I know, but that was not the reason of Mr: Jefferson’s appointment. There were three Committees appointed at the same time. One for the declaration of Independence; another for preparing Articles of Confederation; and another for preparing a Treaty to be proposed to France. Mr Lee was chosen for the Committee of confederation, and it was not thought convenient that the same person should be upon both. Mr Jefferson came into Congress in June 1775. and brought with him a reputation for literature, science, and a happy talent at composition. Writings of his were handed about remarkable for the peculiar felicity of expression. Though a silent member in Congress, he was so prompt, frank, explicit and decisive upon Committees, not even Saml Adams was more so, that he soon seized upon my heart, and upon this occasion I gave him my vote and did all in my power to procure the votes of others. I think he had one more vote than any other, and that placed him at the head of the Committee. I had the next highest number and that placed me the second. The Committee met, discussed the subject, and then appointed Mr: Jefferson & me to make the draught; I suppose, because we were the two highest on the list. The Sub-Committee met; Jefferson proposed to me to make the draught. I said I will not; You shall do it. Oh No! Why will you not? You ought to do it. I will not. Why? Reasons enough. What can be your reasons? Reason 1st. You are a Virginian, and Virginia ought to appear at the head of this business. Reason 2d. I am obnoxious, suspected and unpopular; You are very much otherwise. Reason 3d: You can write ten times better than I can. “Well,” said Jefferson, “if you are decided I will do as well as I can.” Very well, when you have drawn it up we will have a meeting. A meeting we accordingly had and conn’d the paper over. I was delighted with its high tone, and the flights of Oratory with which it abounded, especially that concerning Negro Slavery, which though I knew his Southern Bretheren would never suffer to pass in Congress, I certainly never would oppose. There were other expressions, which I would not have inserted if I had drawn it up; particularly that which called the King a Tyrant. I thought this too personal, for I never believed George to be a tyrant in disposition and in nature; I always believed him to be deceived by his Courtiers on both sides the Atlantic, and in his Official capacity only, Cruel.
I thought the expression too passionate and too much like scolding for so grave and solemn a document; but as Franklin and Sherman were to inspect it afterwards, I thought it would not become me to strike it out. I consented to report it and do not now remember that I made or suggested a single alteration. We reported it to the Committee of Five. It was read and I do not remember that Franklin or Sherman criticized any thing. We were all in haste; Congress was impatient and the Instrument was reported, as I believe in Jefferson’s hand writing as he first drew it. Congress cut off about a quarter part of it, as I expected they would, but they obliterated some of the best of it and left all that was exceptionable, if any thing in it was. I have long wondered that the Original draft has not been published. I suppose the reason is the vehement Phillipic against Negro Slavery. As you justly observe, there is not an idea in it, but what had been hackney’d in Congress for two years before. The substance of it is contained in the declaration of rights and the violation of those rights, in the Journals of Congress in 1774. Indeed, the essence of it is contained in a pamphlet, voted and printed by the Town of Boston before the first Congress met; composed by James Otis, as I suppose—in one of his lucid intervals, and pruned and polished by Saml: Adams.
If there is any other Question, that you wish to ask me, as long as my memory lasts, and I can procure an Amanuensis as good as the present, to answer you will give great pleasure to him, who is your Friend & Humble Servt:
John Adams